141 F.3d 1169
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.In re:  Burma Jean MARTIN, Debtor,John Paul Martin;  Hazel Victoria Martin, Appellants,v.Burma Jean Martin, Appellee,Richard L. Cox, Trustee-Appellee.
No. 97-2907.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 22, 1998.Decided Feb. 20, 1998.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
John Paul Martin and Hazel Victoria Martin, husband and wife, appeal from the District Court1 order affirming the Bankruptcy Court2 order denying their motion for abandonment of two parcels of property from their daughter's bankruptcy estate.  After carefully reviewing the record and the parties' briefs, we conclude the Bankruptcy Court's decision was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas


2
 The Honorable Mary D. Scott, United States Bankruptcy Judge for the Eastern District of Arkansas